Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022, 10/15/2021, 01/29/2021 & 07/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because boxes of Figs. 6-9 & 11 should be labeled with descriptive legends (e.g. box #510 of Fig. 6 -- Housing --) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potyrailo et al. (U.S. 2014/0091811 A1).
Regarding claim 1, Potyrailo et al. disclose an electronic device as seen in Figs. 1, 6 & 9 comprising: a housing 94 (housing via Cradle see pars. 0094-0095), an accommodator (meaning further comprising via sensor network node of Potyrailo et al.) sensor network node 88 disposed in the housing and including at least one gas sensor 90-92 (see pars. 0095-0096); a battery 58 disposed in the housing 94; a memory 11 configured to store information of gas which leaks from the battery (see par. 0077, wherein The passive sensor may comprise a RFID sensor having integrated circuit (IC) memory chip 11 disposed on a substrate 12 forming radio-frequency identification (RFID) sensor when at least a portion of the antenna circuit 14 is covered with a sensing film 16, also see par. 0058), sensed by the at least one gas sensor and operation control information of the electronic device (see pars. 0064 & 0139); and a processor via FFT electrically connected with the memory, wherein the processor is configured to obtain a sensing signal of the gas leaking from the battery using the at least one gas sensor (see pars. 0032, 0062 & 0102, wherein the current data may be transferred to the PCM 56 to calculate the complex impedance value at the frequency of interest through FFT operation, wherein FFT included a processor), and control at least some operations of the electronic device and/or a charging characteristic of the battery when the obtained gas sensing signal exceeds a predetermined threshold (see pars. 0085, 0114 & 0124).

    PNG
    media_image1.png
    249
    419
    media_image1.png
    Greyscale

As claim 3, Potyrailo et al. disclose wherein the accommodator further includes at least one of a temperature/humidity sensor, an air flow rate sensor, and a pressure sensor that sense environments inside and outside the electronic device (see pars. 0002-0008, wherein the sensors may be resonant or non-resonant sensors. In certain embodiments, the sensors may be a part of a sensor network. In some embodiments, a resonant sensor may be integrated with the impedance analyzer to form a resonance impedance reader module. The sensor network may be a wired or wireless network. Advantageously, the resonance impedance reader module comprising the resonant sensor and the impedance analyzer may be a single-chip structure. In one embodiment, the resonant sensor may be integrated with the impedance analyzer to form a multivariable sensor node for the sensor network).
As claim 4, Potyrailo et al. disclose further comprising a display 154, wherein when the obtained gas sensing signal exceeds the predetermined threshold, a user interface giving notice of leakage of gas from the battery is provided through the display 154 (see par. 0102, wherein The output is then digitized and is available as a bit stream at the DIO 154. In this embodiment, measurement accuracy may be only limited by that of the amplifier and phase detector).
As claim 9, Potyrailo et al. disclose wherein the at least one sensor 16 is composed of at least one cell to sense a kind or concentration of gas leaking from the battery (see pars. 0049 & 0081). 
Regarding claim 15, Potyrailo et al. disclose a method for sensing and controlling a status of a battery disposed of an electronic device (see Abstract and pars. 0038, 0040 & 0045) , the method comprising: obtaining a sensing signal of gas leaking (see pars. 0054-0056) from the battery using at least one gas sensor 90-20 (see pars. 0095-0096, wherein ) by means of a processor via FFT of the electronic device (see pars. 0032, 0062 & 0102, wherein the current data may be transferred to the PCM 56 to calculate the complex impedance value at the frequency of interest through FFT operation, wherein FFT included a processor); and controlling some operations of the electronic device and/or a charging characteristic of the battery when the obtained sensing signal of the gas exceeds a predetermined threshold (see pars. 0085, 0114 & 0124). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5-8 & 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Potyrailo et al. (U.S. 2014/0091811 A1) in view of Deng et al. (CN 202661451 U).
Regarding claim 2, Potyrailo et al. fail to disclose wherein the accommodator including the at least one gas sensor has a first hole formed in a first direction and a second hole formed in a second direction, wherein the first hole is disposed at a position corresponding to a hole formed at the housing, wherein the second hole is disposed at a position corresponding to a hole formed at the battery, wherein the at least one gas sensor is configured to sense gas leaking from the hole of the battery and flowing inside through the second hole.
In related art, CN 202661451 to Deng et al. discloses that an air pressure measuring device 5 and a gas component analysis device are connected to a battery through a sealing hole 4 by using an air pipe 9 (see pars. 0021-0024 and figure 1); and a gas temperature measuring device includes a temperature measuring device 2 and a temperature probe 3, the temperature probe 3 is arranged in a battery 8, and an aerogenic component analysis device 7 is connected to a gas pipe 9 through a valve 6 (see pars.0021-0024 and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodator taught by Potyrailo et al. to be able to sense gas leaking from the hole of the battery and flowing inside through the second hole as taught by Deng et al. as being not more than predictable use of prior art elements according to established functions and because both arts belong to the same technical, and combining the above elements is not considered to require a new technical idea or to require any change in the essential parts of the elements prior to the combination. One would be motivated to make such a modification in order to improve the sensitivity of analysis, so as to accurately realize the quantitative analysis of the electrolyte; the device is further provided with a gas phase chromatograph, capable of selectively analyzing gas components, the analysis of gas quantity, the gas generating reaction quantitatively research cell (see Deng’s Abstract, pars. 0005-0006 & 0021-0028).

    PNG
    media_image2.png
    500
    434
    media_image2.png
    Greyscale

As to claim 5,  Potyrailo et al. fail to disclose wherein the second hole is configured to receive gas leaking through the hole formed at the battery and the first hole is configured to discharge the gas flowing inside through the second hole to the outside of the housing, and the second hole is larger in size than the first housing to receive gas leaking from the battery.
In related art, CN 202661451 to Deng et al. discloses wherein an air pressure measuring device 5 and a gas component analysis device are connected to a battery through a sealing hole 4 by using an air pipe 9 (see par. 0021-0024 and figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodator taught by Potyrailo et al. to be able to sense gas leaking from the hole of the battery and flowing inside through the second hole as taught by Deng et al. as being not more than predictable use of prior art elements according to established functions and because both arts belong to the same technical, and combining the above elements is not considered to require a new technical idea or to require any change in the essential parts of the elements prior to the combination. One would be motivated to make such a modification in order to improve the sensitivity of analysis, so as to accurately realize the quantitative analysis of the electrolyte; the device is further provided with a gas phase chromatograph, capable of selectively analyzing gas components, the analysis of gas quantity, the gas generating reaction quantitatively research cell (see Deng’s Abstract, pars. 0005-0006 & 0021-0028).


As to claim 6, wherein a first sealing member is disposed between the first hole and the hole formed at the housing, 15 wherein a first pipeline is disposed between the accommodator and the first hole and a second pipeline is disposed between the accommodator and the second hole, wherein the second pipeline is shorter than the first pipeline so that gas leaking from the hole formed at the battery can flow faster inside.
In related art, CN 202661451 to Deng et al. discloses wherein the sealing hole 4 of the battery 8 has a rubber hole stopper (see par. 0028 and figure 2); and the air pipe 9 has a part formed into a “1” shape, connected to a battery, and shorter than a part to which the air pressure measuring device 5 and the gas component analysis device are connected (see par. 0021-0024, 0028 and figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodator taught by Potyrailo et al. to be able to sense gas leaking from the hole of the battery and flowing inside through the second hole as taught by Deng et al. as being not more than predictable use of prior art elements according to established functions and because both arts belong to the same technical, and combining the above elements is not considered to require a new technical idea or to require any change in the essential parts of the elements prior to the combination. One would be motivated to make such a modification in order to improve the sensitivity of analysis, so as to accurately realize the quantitative analysis of the electrolyte; the device is further provided with a gas phase chromatograph, capable of selectively analyzing gas components, the analysis of gas quantity, the gas generating reaction quantitatively research cell (see Deng’s Abstract, pars. 0005-0006 & 0021-0028).
As to claim 7, Potyrailo et al. disclose wherein the hole formed at the housing includes at least one of a microphone hole, a speaker hole, a connector hole, and a path of a smart pen (see pars. 0092 & 0095).
As to claim 8, Potyrailo et al. fail to disclose wherein when two gas sensors are provided, one of the gas sensors senses gas flowing inside through the first hole and the other one of the gas sensors senses gas leaking from the battery.
In related art, CN 202661451 to Deng et al. discloses wherein an air pressure measuring device 5 and a gas component analysis device are connected to a battery through a sealing hole 4 by using an air pipe 9 and when two gas sensors   are provided (see par. 0022), one of the gas sensors senses gas flowing inside through the first hole and the other one of the gas sensors senses gas leaking from the battery (see par. Par. 0022 and claim 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodator taught by Potyrailo et al. to be able to sense gas leaking from the hole of the battery and flowing inside through the second hole as taught by Deng et al. as being not more than predictable use of prior art elements according to established functions and because both arts belong to the same technical, and combining the above elements is not considered to require a new technical idea or to require any change in the essential parts of the elements prior to the combination. One would be motivated to make such a modification in order to improve the sensitivity of analysis, so as to accurately realize the quantitative analysis of the electrolyte; the device is further provided with a gas phase chromatograph, capable of selectively analyzing gas components, the analysis of gas quantity, the gas generating reaction quantitatively research cell (see Deng’s Abstract, pars. 0005-0006 & 0021-0028).
Regarding claim 10,  Potyrailo et al. disclose a housing 94 (housing via Cradle see pars. 0094-0095), an accommodator (meaning further comprising via sensor network node of Potyrailo et al.) sensor network node 88 disposed in the housing and including at least one gas sensor 90-92 (see pars. 0095-0096).
Potyrailo et al. fail to disclose wherein the accommodator including the at least one gas sensor has a first hole formed in a first direction and a second hole formed in a second direction, wherein the first hole is disposed at a position corresponding to a hole formed at the housing, wherein the second hole is disposed at a position corresponding to a hole formed at the battery, wherein the at least one gas sensor is configured to sense gas leaking from the hole of the battery and flowing inside through the second hole.
In related art, CN 202661451 to Deng et al. discloses that an air pressure measuring device 5 and a gas component analysis device are connected to a battery through a sealing hole 4 by using an air pipe 9 (see pars. 0021-0024 and figure 1); and a gas temperature measuring device includes a temperature measuring device 2 and a temperature probe 3, the temperature probe 3 is arranged in a battery 8, and an aerogenic component analysis device 7 is connected to a gas pipe 9 through a valve 6 (see pars.0021-0024 and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodator taught by Potyrailo et al. to be able to sense gas leaking from the hole of the battery and flowing inside through the second hole as taught by Deng et al. as being not more than predictable use of prior art elements according to established functions and because both arts belong to the same technical, and combining the above elements is not considered to require a new technical idea or to require any change in the essential parts of the elements prior to the combination. One would be motivated to make such a modification in order to improve the sensitivity of analysis, so as to accurately realize the quantitative analysis of the electrolyte; the device is further provided with a gas phase chromatograph, capable of selectively analyzing gas components, the analysis of gas quantity, the gas generating reaction quantitatively research cell (see Deng’s Abstract, pars. 0005-0006 & 0021-0028).
As to claim 11, Potyrailo et al. disclose wherein the accommodator further includes at least one of a temperature/humidity sensor, an air flow rate sensor, and a pressure sensor that sense environments inside and outside the electronic device (see pars. 0002-0008, wherein the sensors may be resonant or non-resonant sensors. In certain embodiments, the sensors may be a part of a sensor network. In some embodiments, a resonant sensor may be integrated with the impedance analyzer to form a resonance impedance reader module. The sensor network may be a wired or wireless network. Advantageously, the resonance impedance reader module comprising the resonant sensor and the impedance analyzer may be a single-chip structure. In one embodiment, the resonant sensor may be integrated with the impedance analyzer to form a multivariable sensor node for the sensor network), and the hole formed at the housing includes at least one of a microphone hole, a speaker hole, a connector hole, and a path of a smart pen (see pars. 0092 & 0095).
As to claim 12, Potyrailo et al. fail to disclose wherein the second hole is configured to 25 receive gas leaking through the hole formed at the battery and the first hole is configured to discharge the gas flowing inside through the second hole to the outside of the housing.
In related art, CN 202661451 to Deng et al. discloses that an air pressure measuring device 5 and a gas component analysis device are connected to a battery through a sealing hole 4 by using an air pipe 9 (see pars. 0021-0024 and figure 1); and a gas temperature measuring device includes a temperature measuring device 2 and a temperature probe 3, the temperature probe 3 is arranged in a battery 8, and an aerogenic component analysis device 7 is connected to a gas pipe 9 through a valve 6 (see pars.0021-0024 and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodator taught by Potyrailo et al. to be able to sense gas leaking from the hole of the battery and flowing inside through the second hole as taught by Deng et al. as being not more than predictable use of prior art elements according to established functions and because both arts belong to the same technical, and combining the above elements is not considered to require a new technical idea or to require any change in the essential parts of the elements prior to the combination. One would be motivated to make such a modification in order to improve the sensitivity of analysis, so as to accurately realize the quantitative analysis of the electrolyte; the device is further provided with a gas phase chromatograph, capable of selectively analyzing gas components, the analysis of gas quantity, the gas generating reaction quantitatively research cell (see Deng’s Abstract, pars. 0005-0006 & 0021-0028).
As to claim 13, Potyrailo et al. fail to disclose wherein a first sealing member is disposed between the first hole and the hole formed at the housing, and a first pipeline is disposed between the accommodator and the first hole and a second 5 pipeline is disposed between the accommodator and the second hole.
In related art, CN 202661451 to Deng et al. discloses that an air pressure measuring device 5 and a gas component analysis device are connected to a battery through a sealing hole 4 by using an air pipe 9 (see pars. 0021-0024 and figure 1); and a gas temperature measuring device includes a temperature measuring device 2 and a temperature probe 3, the temperature probe 3 is arranged in a battery 8, and an aerogenic component analysis device 7 is connected to a gas pipe 9 through a valve 6 (see pars.0021-0024 and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodator taught by Potyrailo et al. to be able to sense gas leaking from the hole of the battery and flowing inside through the second hole as taught by Deng et al. as being not more than predictable use of prior art elements according to established functions and because both arts belong to the same technical, and combining the above elements is not considered to require a new technical idea or to require any change in the essential parts of the elements prior to the combination. One would be motivated to make such a modification in order to improve the sensitivity of analysis, so as to accurately realize the quantitative analysis of the electrolyte; the device is further provided with a gas phase chromatograph, capable of selectively analyzing gas components, the analysis of gas quantity, the gas generating reaction quantitatively research cell (see Deng’s Abstract, pars. 0005-0006 & 0021-0028).
As to claim 14, Potyrailo et al. disclose wherein the hole formed at the housing includes at least one of a microphone hole, a speaker hole, a connector hole, and a path of a smart pen (see pars. 0092 & 0095).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK  ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/- Art 2866
			December 13, 2022.
/LEE E RODAK/Primary Examiner, Art Unit 2858